Dismissed and Memorandum Opinion filed May 9, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00117-CV

  JOE GUADALUPE VASQUEZ AND MARIA GUADALUPE VASQUEZ,
                       Appellants
                                         V.

     AMALIA PUGA, EDGAR PUGA, JUAN TAPIA, STATE BOND &
                   MORTGAGE CO., Appellees

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-37844

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed December 14, 2011. The clerk’s
record was filed May 24, 2012. No payment arrangements were made for the
reporter’s record. On February 28, 2013, the clerk of this court notified appellants
that we would consider and decide those issues that do not require a reporter=s
record unless appellants, within 15 days of notice, provided this court with proof of
payment for the record. See Tex. R. App. P. 37.3(c). Appellants filed no reply and
no reporter’s record was filed.

      On March 21, 2013, this court issued an order stating that unless appellants
submitted a brief, together with a motion reasonably explaining why the brief was
late, on or before April 22, 2013, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellants filed no response. Accordingly, the appeal is ordered dismissed.



                                            PER CURIAM



Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                        2